Citation Nr: 1042645	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date prior to January 18, 2001, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD), for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  He died in July 2002.  The appellant is the Veteran's 
surviving son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, that denied the above claim.  

In November 2006, the Board denied the appellant's claim for 
entitlement to accrued benefits and he appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2009 decision, the Court 
vacated the November 2006 Board decision and remanded the matter 
to the Board for readjudication consistent March 2009 decision.

In June 2010, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  A final RO rating decision dated December 1953 denied a claim 
of service connection for schizophrenia.

2.  VA added the diagnostic code for PTSD on April 11, 1980, 
which is considered a "liberalizing VA issue" for the purpose 
of 38 U.S.C.A. § 5110(g).

3.  The Veteran filed a claim of service connection for PTSD on 
January 18, 2001, which formed the basis for the effective date 
of award for service connection assigned by the RO.

4.  Medical evidence establishes that the Veteran has 
continuously suffered from PTSD since service.

5.  An effective date of January 18, 2000 is warranted for the 
award of service connection for PTSD, due to a service connection 
claim awarded pursuant to a liberalizing law which was filed more 
than one year after the liberalizing issue. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date to January 
18, 2000, for the award of service connection for PTSD for 
purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 
5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b), 
3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks accrued benefits based on entitlement to an 
earlier effective date for the grant of service connection for 
the Veteran's PTSD.

Although a Veteran's claim terminates with that Veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased Veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42 
(1994).  Although an accrued benefits claim is separate from the 
Veteran's claim filed prior to death, the accrued benefits claim 
is derivative of the Veteran's claim; thus, an appellant takes 
the Veteran's claim as it stood on the date of death, but within 
the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by 
the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the Veteran but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
Veteran, be paid to the Veteran's spouse, children, or dependent 
parent.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  A pending claim may 
include a claim denied by VA which had not become final (that is, 
the one-year appeals period had not yet run) at the time of the 
Veteran's death.  See Taylor v. Nicholson, 21 Vet. App. 126 
(2007).  

The Veteran filed a claim for service connection for PTSD in 
January 2001.  In a March 2002 rating decision, the RO granted 
service connection for PTSD and assigned a disability rating of 
70 percent, effective January 18, 2001.  In that same decision, 
the RO awarded a total rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective January 
18, 2001.  The Veteran died in July 2002, prior to the expiration 
of the one-year period for filing a notice of disagreement.  

In October 2002, the appellant submitted a claim for accrued 
benefits and a statement which the RO characterized as a notice 
of disagreement (NOD) as to the March 2002 rating decision.  As 
noted by the Court in March 2009, an appellant seeking accrued 
benefits may file an NOD within the one-year period following 
entry of a rating decision, the result being that a claim 
remained pending at the time of death.  Taylor, supra.  

In his October 2002 statement, the appellant specifically 
referred to the effective date of the grant of service connection 
for PTSD.  Therefore, the claim for an earlier effective date for 
the grant of service connection for PTSD was pending at the time 
of the Veteran's death.  In addition, the appellant filed his 
claim for accrued benefits in October 2002, within one year of 
the Veteran's death.  As such, the Board will consider the merits 
of the claim based on the evidence of record at the time of the 
Veteran's death.  See 38 C.F.R. § 3.1000.

A final RO rating decision dated December 1953 denied a claim of 
service connection for schizophrenia.  

The Veteran filed a claim of service connection for PTSD on 
January 18, 2001, and the RO assigned the date of claim as the 
effective date for the grant of service connection. 

Medical evidence of record at the time of the Veteran's death 
contains a VA examination report dated January 2002, which 
contains a medical opinion that the Veteran suffered from PTSD 
since service, which was due to stressors he incurred in combat.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

However, where compensation is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue.  In no event shall such award of increase 
be retroactive for more than one year from the date of 
application therefor or the date of administrative determination 
of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).

VA added the diagnostic code for PTSD (see 38 C.F.R. Part 4) on 
April 11, 1980. See 45 Fed. Reg. 26,326 (1980).  VA's General 
Counsel has held that the addition of PTSD as a psychiatric 
diagnosis in the Rating Schedule in April 1980 was a 
"liberalizing VA issue" for the purpose of 38 U.S.C.A. § 
5110(g).  An effective date prior to the date of claim cannot be 
assigned under 38 C.F.R. § 3.114 unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 26-
97 (July 16, 1997).  

If a claim is reviewed within one year after the effective date 
of a liberalizing law, benefits may be authorized from the date 
of the change.  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the law 
or VA administrative issue, benefits may be authorized for a 
period of one year prior to the date of receipt of the request.  
38 C.F.R. § 3.114(a).  The intent of these provisions is to 
compensate claimants who might have been unaware or less diligent 
in filing a claim for benefits to which they were otherwise 
entitled by enactment of the liberalizing legislation.  McCay v. 
Brown, 106 F.3d 1577 (Fed. Cir. 1997). 

The evidence of record supports a finding that the Veteran has 
continuously met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law.  As the 
claim was filed more than one year after the liberalizing law 
went into effect, an effective date of January 18, 2000, for the 
award of service connection for PTSD is warranted.  The claim, 
therefore, is granted.

Notice and Assistance

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for an earlier 
effective date for the award of service connection for PTSD for 
purposes of accrued benefits.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the appellant 
in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

An effective date of January 18, 2000, for the award of service 
connection for PTSD for purposes of accrued benefits is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


